      Case 5:04-cv-00373-DPM Document 272 Filed 09/23/20 Page 1 of 2




              IN THE UNITED STATES DISTRICT COURT
                  EASTERN DISTRICT OF ARKAN AS
                       PINE BLUFF DIVISION

                              CAPITAL CASE


JACK GORDON GREENE                                       PETITIONER

v.                          No. 5:04-cv-373-DPM

DEXTER PAYNE, Director,
Arkansas Division of Correction                          RESPONDENT


                                ORDER
     The press of other business has delayed the Court in considering
the pending Federal Rule of Civil Procedure 60(b)(6) motion.           In
studying the file this week, I have learned that Greene wrote to the
Court, and submitted materials, several times in February and March.
It is unclear whether Greene sent copies of any of this correspondence
to counsel, though much of the material appears to be older documents
connected with the litigation and Greene's confinement.          There is
something new: Greene has asked the Court to deny the pending
Rule 60 motion. I am therefore directing the Clerk to file one of the
documents as a pro se motion to withdraw Doc. 25 7, and the other three
documents as addenda to that motion. Counsel may, if they wish,
respond to these filings by 9 October 2020.
Case 5:04-cv-00373-DPM Document 272 Filed 09/23/20 Page 2 of 2




So Ordered.


                                                 (/
                                   D .P. Marshall Jr.
                                   United States District Judge




                             -2-
